Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 1 of 16 Page ID #:360
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 2 of 16 Page ID #:361




  1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  2   enter the following Stipulated Protective Order. The parties acknowledge that this
  3   Order does not confer blanket protections on all disclosures or responses to
  4   discovery and that the protection it affords from public disclosure and use extends
  5   only to the limited information or items that are entitled to confidential treatment
  6   under the applicable legal principles. The parties further acknowledge, as set forth
  7   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  8   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  9   procedures that must be followed and the standards that will be applied when a party
 10   seeks permission from the court to file material under seal.
 11         1.2    GOOD CAUSE STATEMENT
 12         This action involves the City of Los Angeles and Los Angeles Police
 13   Department officers. Plaintiff is seeking materials and information that Defendants
 14   the City of Los Angeles (“the City”) and Los Angeles Police Department officers
 15   (collectively “Defendants”) maintain as confidential, such as personnel files of the
 16   police officers involved in this incident, Internal Affairs materials and information,
 17   and other administrative materials and information currently in the possession of the
 18   City and which Defendants believe need special protection from public disclosure
 19   and from use for any purpose other than prosecuting this litigation. Plaintiff is also
 20   seeking official information contained in the personnel files of the police officers
 21   involved in the subject incident, which the City maintains as strictly confidential and
 22   which Defendants believe need special protection from public disclosure and from
 23   use for any purpose other than prosecuting this litigation. Specifically Plaintiff is
 24   seeking police body worn video from the incident date, police internal affairs
 25   investigation materials, and police administrative materials, and which Defendants
 26   believe need special protection from public disclosure and from use for any purpose
 27   other than prosecuting this litigation.
 28
                                                  2
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 3 of 16 Page ID #:362




  1                 Defendants assert that the confidentiality of the materials and
  2   information sought by Plaintiff is recognized by California and federal law, as
  3   evidenced inter alia by California Penal Code section 832.7 and Kerr v. United
  4   States Dist. Ct. for N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394
  5   (1976). The City has not publicly released the materials and information referenced
  6   above except under protective order or pursuant to a court order, if at all. These
  7   materials and information are of the type that has been used to initiate disciplinary
  8   action against Los Angeles Police Department officers, and has been used as
  9   evidence in disciplinary proceedings, where the officers’ conduct was considered to
 10   be contrary to LAPD policy.
 11                 The City contends that absent a protective order delineating the
 12   responsibilities of nondisclosure on the part of the parties hereto, there is a specific
 13   risk of unnecessary and undue disclosure by one or more of the many attorneys,
 14   secretaries, law clerks, paralegals and expert witnesses involved in this case, as well
 15   as the corollary risk of embarrassment, harassment and professional and legal harm
 16   on the part of the LAPD officers referenced in the materials and information.
 17                 The City also contends that the unfettered disclosure of the materials
 18   and information, absent a protective order, would allow the media to share this
 19   information with potential jurors in the area, impacting the rights of the City herein
 20   to receive a fair trial.
 21                 Accordingly, to expedite the flow of information, to facilitate the
 22   prompt resolution of disputes over confidentiality of discovery materials, to
 23   adequately protect information the parties are entitled to keep confidential, to ensure
 24   that the parties are permitted reasonable necessary uses of such material in
 25   preparation for and in the conduct of trial, to address their handling at the end of the
 26   litigation, and serve the ends of justice, a protective order for such information is
 27   justified in this matter. It is the intent of the parties that information will not be
 28   designated as confidential for tactical reasons and that nothing be so designated
                                                   3
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 4 of 16 Page ID #:363




  1   without a good faith belief that it has been maintained in a confidential, non-public
  2   manner, and there is good cause why it should not be part of the public record of this
  3   case.
  4   2.      DEFINITIONS
  5           2.1   Action: Murad Clark v. City of Los Angeles et al; Case No. CV20-
  6   10768-CAS-PVC
  7           2.2   Challenging Party: a Party or Non-Party that challenges the
  8   designation of information or items under this Order.
  9           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 10   how it is generated, stored or maintained) or tangible things that qualify for
 11   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 12   the Good Cause Statement.
 13           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 14   their support staff).
 15           2.5   Designating Party: a Party or Non-Party that designates information or
 16   items that it produces in disclosures or in responses to discovery as
 17   “CONFIDENTIAL.”
 18           2.6   Disclosure or Discovery Material: all items or information, regardless
 19   of the medium or manner in which it is generated, stored, or maintained (including,
 20   among other things, testimony, transcripts, and tangible things), that are produced or
 21   generated in disclosures or responses to discovery in this matter.
 22           2.7   Expert: a person with specialized knowledge or experience in a matter
 23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 24   an expert witness or as a consultant in this Action.
 25           2.8   House Counsel: attorneys who are employees of a party to this Action.
 26   House Counsel does not include Outside Counsel of Record or any other outside
 27   counsel.
 28
                                                 4
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 5 of 16 Page ID #:364




  1         2.9    Non-Party: any natural person, partnership, corporation, association, or
  2   other legal entity not named as a Party to this action.
  3         2.10 Outside Counsel of Record: attorneys who are not employees of a
  4   party to this Action but are retained to represent or advise a party to this Action and
  5   have appeared in this Action on behalf of that party or are affiliated with a law firm
  6   which has appeared on behalf of that party, and includes support staff.
  7         2.11 Party: any party to this Action, including all of its officers, directors,
  8   employees, consultants, retained experts, and Outside Counsel of Record (and their
  9   support staffs).
 10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 11   Discovery Material in this Action.
 12         2.13 Professional Vendors: persons or entities that provide litigation
 13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 15   and their employees and subcontractors.
 16         2.14 Protected Material: any Disclosure or Discovery Material that is
 17   designated as “CONFIDENTIAL.”
 18         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 19   Material from a Producing Party.
 20

 21   3.    SCOPE
 22         The protections conferred by this Stipulation and Order cover not only
 23   Protected Material (as defined above), but also (1) any information copied or
 24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 25   compilations of Protected Material; and (3) any testimony, conversations, or
 26   presentations by Parties or their Counsel that might reveal Protected Material.
 27         Any use of Protected Material at trial will be governed by the orders of the
 28   trial judge. This Order does not govern the use of Protected Material at trial.
                                                 5
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 6 of 16 Page ID #:365




  1

  2   4.    DURATION
  3         Even after final disposition of this litigation, the confidentiality obligations
  4   imposed by this Order will remain in effect until a Designating Party agrees
  5   otherwise in writing or a court order otherwise directs. Final disposition will be
  6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  7   or without prejudice; and (2) final judgment herein after the completion and
  8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  9   including the time limits for filing any motions or applications for extension of time
 10   pursuant to applicable law.
 11

 12   5.    DESIGNATING PROTECTED MATERIAL
 13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 14   Each Party or Non-Party that designates information or items for protection under
 15   this Order must take care to limit any such designation to specific material that
 16   qualifies under the appropriate standards. The Designating Party must designate for
 17   protection only those parts of material, documents, items, or oral or written
 18   communications that qualify so that other portions of the material, documents,
 19   items, or communications for which protection is not warranted are not swept
 20   unjustifiably within the ambit of this Order.
 21         Mass, indiscriminate, or routinized designations are prohibited. Designations
 22   that are shown to be clearly unjustified or that have been made for an improper
 23   purpose (e.g., to unnecessarily encumber the case development process or to impose
 24   unnecessary expenses and burdens on other parties) may expose the Designating
 25   Party to sanctions.
 26         If it comes to a Designating Party’s attention that information or items that it
 27   designated for protection do not qualify for protection, that Designating Party must
 28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 6
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 7 of 16 Page ID #:366




  1         5.2    Manner and Timing of Designations. Except as otherwise provided in
  2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  4   under this Order must be clearly so designated before the material is disclosed or
  5   produced.
  6         Designation in conformity with this Order requires:
  7         (a) for information in documentary form (e.g., paper or electronic documents,
  8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 10   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 11   portion or portions of the material on a page qualifies for protection, the Producing
 12   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 13   markings in the margins).
 14                A Party or Non-Party that makes original documents available for
 15   inspection need not designate them for protection until after the inspecting Party has
 16   indicated which documents it would like copied and produced. During the
 17   inspection and before the designation, all of the material made available for
 18   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 19   identified the documents it wants copied and produced, the Producing Party must
 20   determine which documents, or portions thereof, qualify for protection under this
 21   Order. Then, before producing the specified documents, the Producing Party must
 22   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 23   If only a portion or portions of the material on a page qualifies for protection, the
 24   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 25   appropriate markings in the margins).
 26         (b) for testimony given in depositions that the Designating Party identify the
 27   Disclosure or Discovery Material on the record, before the close of the deposition all
 28   protected testimony.
                                                  7
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 8 of 16 Page ID #:367




  1             (c) for information produced in some form other than documentary and for
  2   any other tangible items, that the Producing Party affix in a prominent place on the
  3   exterior of the container or containers in which the information is stored the legend
  4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  5   protection, the Producing Party, to the extent practicable, will identify the protected
  6   portion(s).
  7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items does not, standing alone, waive
  9   the Designating Party’s right to secure protection under this Order for such material.
 10   Upon timely correction of a designation, the Receiving Party must make reasonable
 11   efforts to assure that the material is treated in accordance with the provisions of this
 12   Order.
 13

 14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 16   designation of confidentiality at any time that is consistent with the Court’s
 17   Scheduling Order.
 18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 20   et seq.
 21             6.3   The burden of persuasion in any such challenge proceeding will be on
 22   the Designating Party. Frivolous challenges, and those made for an improper
 23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 24   parties) may expose the Challenging Party to sanctions. Unless the Designating
 25   Party has waived or withdrawn the confidentiality designation, all parties will
 26   continue to afford the material in question the level of protection to which it is
 27   entitled under the Producing Party’s designation until the Court rules on the
 28   challenge.
                                                   8
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 9 of 16 Page ID #:368




  1

  2   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  3         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  4   disclosed or produced by another Party or by a Non-Party in connection with this
  5   Action only for prosecuting, defending, or attempting to settle this Action. Such
  6   Protected Material may be disclosed only to the categories of persons and under the
  7   conditions described in this Order. When the Action has been terminated, a
  8   Receiving Party must comply with the provisions of section 13 below (FINAL
  9   DISPOSITION).
 10         Protected Material must be stored and maintained by a Receiving Party at a
 11   location and in a secure manner that ensures that access is limited to the persons
 12   authorized under this Order.
 13         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 14   otherwise ordered by the court or permitted in writing by the Designating Party, a
 15   Receiving Party may disclose any information or item designated
 16   “CONFIDENTIAL” only to:
 17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 18   well as employees of said Outside Counsel of Record to whom it is reasonably
 19   necessary to disclose the information for this Action;
 20               (b) the officers, directors, and employees (including House Counsel) of
 21   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 22               (c) Experts (as defined in this Order) of the Receiving Party to whom
 23   disclosure is reasonably necessary for this Action and who have signed the
 24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 25               (d) the Court and its personnel;
 26               (e) court reporters and their staff;
 27
 28
                                                     9
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 10 of 16 Page ID #:369




   1             (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4             (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   9   will not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone except
  14   as permitted under this Stipulated Protective Order; and
  15             (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17

  18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19   IN OTHER LITIGATION
  20         If a Party is served with a subpoena or a court order issued in other litigation
  21   that compels disclosure of any information or items designated in this Action as
  22   “CONFIDENTIAL,” that Party must:
  23             (a) promptly notify in writing the Designating Party. Such notification
  24   will include a copy of the subpoena or court order;
  25             (b) promptly notify in writing the party who caused the subpoena or order
  26   to issue in the other litigation that some or all of the material covered by the
  27   subpoena or order is subject to this Protective Order. Such notification will include
  28   a copy of this Stipulated Protective Order; and
                                                  10
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 11 of 16 Page ID #:370




   1             (c) cooperate with respect to all reasonable procedures sought to be
   2   pursued by the Designating Party whose Protected Material may be affected.
   3         If the Designating Party timely seeks a protective order, the Party served with
   4   the subpoena or court order will not produce any information designated in this
   5   action as “CONFIDENTIAL” before a determination by the court from which the
   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
   7   permission. The Designating Party will bear the burden and expense of seeking
   8   protection in that court of its confidential material and nothing in these provisions
   9   should be construed as authorizing or encouraging a Receiving Party in this Action
  10   to disobey a lawful directive from another court.
  11

  12   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  13   PRODUCED IN THIS LITIGATION
  14             (a) The terms of this Order are applicable to information produced by a
  15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  16   produced by Non-Parties in connection with this litigation is protected by the
  17   remedies and relief provided by this Order. Nothing in these provisions should be
  18   construed as prohibiting a Non-Party from seeking additional protections.
  19             (b) In the event that a Party is required, by a valid discovery request, to
  20   produce a Non-Party’s confidential information in its possession, and the Party is
  21   subject to an agreement with the Non-Party not to produce the Non-Party’s
  22   confidential information, then the Party will:
  23                (1) promptly notify in writing the Requesting Party and the Non-Party
  24   that some or all of the information requested is subject to a confidentiality
  25   agreement with a Non-Party;
  26                (2) promptly provide the Non-Party with a copy of the Stipulated
  27   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  28   specific description of the information requested; and
                                                  11
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 12 of 16 Page ID #:371




   1                (3) make the information requested available for inspection by the
   2   Non-Party, if requested.
   3             (c) If the Non-Party fails to seek a protective order from this court within
   4   14 days of receiving the notice and accompanying information, the Receiving Party
   5   may produce the Non-Party’s confidential information responsive to the discovery
   6   request. If the Non-Party timely seeks a protective order, the Receiving Party will
   7   not produce any information in its possession or control that is subject to the
   8   confidentiality agreement with the Non-Party before a determination by the court.
   9   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  10   of seeking protection in this court of its Protected Material.
  11

  12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  14   Protected Material to any person or in any circumstance not authorized under this
  15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  16   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  17   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  18   persons to whom unauthorized disclosures were made of all the terms of this Order,
  19   and (d) request such person or persons to execute the “Acknowledgment and
  20   Agreement to Be Bound” that is attached hereto as Exhibit A.
  21

  22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  23   PROTECTED MATERIAL
  24         When a Producing Party gives notice to Receiving Parties that certain
  25   inadvertently produced material is subject to a claim of privilege or other protection,
  26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  28   procedure may be established in an e-discovery order that provides for production
                                                  12
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 13 of 16 Page ID #:372




   1   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   2   (e), insofar as the parties reach an agreement on the effect of disclosure of a
   3   communication or information covered by the attorney-client privilege or work
   4   product protection, the parties may incorporate their agreement in the stipulated
   5   protective order submitted to the court.
   6

   7   12.   MISCELLANEOUS
   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court in the future.
  10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  11   Protective Order no Party waives any right it otherwise would have to object to
  12   disclosing or producing any information or item on any ground not addressed in this
  13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  14   ground to use in evidence of any of the material covered by this Protective Order.
  15         12.3 Filing Protected Material. A Party that seeks to file under seal any
  16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  17   only be filed under seal pursuant to a court order authorizing the sealing of the
  18   specific Protected Material at issue. If a Party's request to file Protected Material
  19   under seal is denied by the court, then the Receiving Party may file the information
  20   in the public record unless otherwise instructed by the court.
  21

  22   13.   FINAL DISPOSITION
  23         After the final disposition of this Action, as defined in paragraph 4, within 60
  24   days of a written request by the Designating Party, each Receiving Party must return
  25   all Protected Material to the Producing Party or destroy such material. As used in
  26   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  27   summaries, and any other format reproducing or capturing any of the Protected
  28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                  13
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 14 of 16 Page ID #:373




   1   Party must submit a written certification to the Producing Party (and, if not the same
   2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   3   (by category, where appropriate) all the Protected Material that was returned or
   4   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   5   abstracts, compilations, summaries or any other format reproducing or capturing any
   6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   9   reports, attorney work product, and consultant and expert work product, even if such
  10   materials contain Protected Material. Any such archival copies that contain or
  11   constitute Protected Material remain subject to this Protective Order as set forth in
  12   Section 4 (DURATION).
  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27
  28
                                                 14
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 15 of 16 Page ID #:374
Case 2:20-cv-10768-CAS-PVC Document 17 Filed 02/09/21 Page 16 of 16 Page ID #:375




   1                                          EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4           I,                                       [full name], of
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of
   8                   [insert case name and number]. I agree to comply with and to be
   9   bound by all the terms of this Stipulated Protective Order and I understand and
  10   acknowledge that failure to so comply could expose me to sanctions and punishment
  11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12   any information or item that is subject to this Stipulated Protective Order to any
  13   person or entity except in strict compliance with the provisions of this Order.
  14           I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint                                      [full
  18   name] of                                                       [full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date:
  23   City and State where signed:
  24

  25   Printed name:
  26

  27   Signature:
  28
                                                   16
